Citation Nr: 1122697	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  05-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a bilateral foot condition, to include bilateral pes planus and bilateral tinea pedis and tinea unguium. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from February 1969 to August 1970.  The Veteran received the Combat Action Ribbon.

This matter comes to the Board of Veterans Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for bilateral hearing loss, tinnitus, bilateral foot condition and bilateral leg condition.  The Veteran did not appeal the denial of the bilateral leg condition and it is not before the Board.

In April 2009 the Board remanded the claims for additional development, including VA examinations. 

The issue of service connection for a bilateral foot condition, to include pes planus and tinea pedis and tinea unguium is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has bilateral hearing loss for VA purposes which is related to service. 

3. The preponderance of the evidence is against a finding that the Veteran's tinnitus was manifest in service or is causally related to service.






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

An August 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating and the claim was subsequently readjudicated in a July 2007 Supplemental Statement of the Case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA Treatment records from Dallas VAMC from January 1969 to January 2003 were determined to be not available.  No other private or VA treatment records pertinent to the appeal were identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination,  and the records considered in that determination, were obtained in December 2007.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted and opinions obtained in December 2004, March 2005, July 2009, September 2010, and December 2010.  The examinations as to tinnitus were adequate as they evaluated the Veteran's complaints and provided an opinion and rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Whether the examinations related to hearing loss were inadequate is irrelevant as the claim for service connection for bilateral hearing loss is granted. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

The Veteran contends that he sustained bilateral hearing loss and tinnitus due to service. 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss 

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service when he was exposed to explosions due to "booby traps", artillery and small arms fire in combat in Vietnam.  The Veteran reported that the artillery shell explosions were forceful enough to lift him off the ground.  The Veteran's reported history is consistent with the facts and circumstances of his service.  

Service treatment records reveal an audiological evaluation on entrance with no hearing loss present.  A whisper voice test was conducted upon exit from service which found the Veteran to have normal hearing.  As such, there is no means to evaluate whether there was a threshold shift in hearing acuity during service.

The Veteran contends that the examination conducted upon exit does not reflect his true disability level as he was anxious to get out of service.  

A December 2004 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


Dec. 2004
500
1000
2000
3000
4000
RIGHT
20
20
20
25
45
LEFT
15
15
45
50
55

The December 2004 audiogram demonstrates a hearing loss disability for VA purposes in both the left and right ears.  38 C.F.R. § 3.385.  

The December 2004 audiological evaluation did not contain an opinion as the claims file was not available.  In March 2005 a VA examination was conducted with audiological examination and ear disease examination.  The examiner concluded that because there was no hearing loss demonstrated in service, hearing loss was most likely subsequent to service.  

Following the Board's remand, in July 2009 another audiological examination was conducted in which the audiologist concluded that hearing loss was less likely than not related to service as there was no evidence of hearing loss in service.  The RO sought clarification and in a September 2010 addendum an audiologist reported that an opinion could not be provided without resorting to speculation.  The RO again sought clarification and in a December 2010 addendum the audiologist reported that an opinion on hearing loss would be speculative because there was insufficient factual evidence.  The audiologist also noted that given the whisper test at separation, which does not provide frequency or intensity specific audiometric information, one cannot determine if a hearing loss existed at separation. 

The VA examinations are inadequate as they do not address the question posed by the Board, whether bilateral hearing loss was as least as likely as not related to exposure to acoustic trauma during combat.  Despite numerous attempts by the RO, the audiologist merely repeated the prior findings, that there was no diagnosed hearing loss in service and therefore it could not be determined whether it was related.  Service connection may be established for a hearing disability even if hearing loss is not demonstrated at separation.  Hensley v. Brown, 5 Vet. App. 155.  To remand the claim again would be an exercise in futility. 

In sum, there is no evidence against the claim.  The Veteran had normal hearing upon entry to service.  He served in combat situations in Vietnam and was exposed to repeated acoustic trauma in service.  The Veteran reported a history of bilateral progressive hearing loss since service.  After service the Veteran worked for the postal service without any noise exposure.  There is no probative evidence against a finding that the Veteran's current hearing loss was caused by acoustic trauma in service. 

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is a result of service.  See 38 C.F.R. § 3.102.

Tinnitus 

The Veteran contends that his tinnitus is a result of noise exposure in service.  The evidence reflects that the Veteran was exposed to acoustic trauma in service. 

Upon entry and exit from service the Veteran did not complain of ringing in the ears.  

At the December 2004 VA examination the Veteran reported a two to three year history of bilateral occasional tinnitus, which occurs once or twice per week and only lasts eight to ten seconds.  No opinion was provided at the time as the claims file was not available.  At the March 2005 VA examination the Veteran reported a history of recurrent tinnitus with onset of about 1997, averaging once per week lasting several seconds in duration.  

In July 2009 the Veteran reported a long history of recurrent tinnitus but that he was uncertain as to the onset.  The VA examiner found that the episodes of head noises described by the Veteran are consistent with normal auditory function and not consistent with the presence of tinnitus with an etiology of noise exposure.  The examiner concluded that, based on the Veteran's initial report of ringing in the ears beginning in the late 1990s, that it was less likely as not that the tinnitus was related to noise exposure in service.  In a September 2010 addendum the audiologist's conclusion was the same; that tinnitus was less likely related to service as the onset of tinnitus was more than 20 years after service.  

Accepting the Veteran's statements as credible, the ringing in his ears had its onset, at its earliest, in 1997, 27 years after service, demonstrating a lack of continuity of symptomatology since service.  Furthermore, the examiner found that the Veteran's described head noises were not tinnitus with an etiology of noise exposure.  In sum, there is no evidence of tinnitus in service, there is no evidence of tinnitus until 1997, and the weight of the medical opinions are against a finding that the Veteran's tinnitus is related to service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is denied.





REMAND

In April 2009 the Board remanded the claim for an examination to determine what bilateral leg or foot condition the Veteran had, and whether any diagnosed conditions were related to service.  

In July 2009 an examination was conducted; but it was inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The remand instructions specifically directed that the examiner opine as to whether any diagnosed condition is as least as likely as not related to service.  The examiner diagnosed bilateral pes planus and bilateral tinea pedis and tinea unguium and concluded that, since they were not diagnosed in service, they were less likely than not related to service.  The examiner did not address the evidence of record which reflects that the Veteran was treated for jungle rot on both legs in October 1969.  Moreover, the Veteran is competent to report to the examiner as to symptoms he experienced in service, especially during combat, regardless of whether he was treated for the symptoms in service. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA examiner and request that opinions re the etiology of the claimed disabilities be provided.  If the opinions cannot be provided without further examination, schedule an additional examination.  

(a) The examiner is to opine as to whether the Veteran's bilateral pes planus and bilateral tinea pedis and tinea unguium are related to service, to include consideration of the treatment for jungle rot on both legs in October 1969. 

(b) The examiner is to opine as to whether the Veteran's bilateral pes planus and bilateral tinea pedis and tinea unguium were aggravated by any of his service connected disabilities. 

A complete rationale for the opinions expressed must be included in the examination report.

If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


